DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “steel, aluminum, a combination thereof, or an alloy thereof”. Literally, this reads as including an alloy of steel, or an alloy of the combination of steel and aluminum, neither of which is standard terminology in the art. Appropriate correction is required.
Response to Arguments
The 35 U.S.C. 112 rejection of the claims is withdrawn in view of Applicant’s amendments. Applicant’s arguments filed 3/31/2022 have been fully considered but they are not persuasive.
The Double Patenting rejections are moot in view of Applicant’s cancellation of the rejected claims.
The 35 U.S.C. 103 rejection is maintained, with the exception of claim 18. Applicant traverses the rejection over Hu (US 2018/0036840) by arguing that, as shown by the Declaration, HEA 3 provides surprising benefits not provided for by other high entropy alloys, especially with respect to a fusion nugget having homogeneous mixing between steel, HEA, and aluminum, and has only fine cracks. Applicant’s argument on this point is conceded because the other HEA exemplified do not achieve the feature of homogeneous mixing between the three components with fine cracks in the weld nugget. However, this argument is commensurate in scope only with the subject matter of claim 18, and there is insufficient data to establish that homogeneous mixing and only fine cracks of a fusion nugget are achieved by the broader recitation of claims 14, 15, 17 or 21-23. The rejections of all claims are therefore maintained, with the exception of claim 18.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0036840).
Regarding claims 14-15, Hu teaches a multi-material component comprising a high entropy alloy joining a first member to a second member (¶ 4). The first member may be aluminum alloy and the second member steel (¶ 4). Hu teaches the high entropy alloy may contain at least four principal elements or at least five principal elements (corresponding to the claimed principal major elements), each comprising 5 to 90 at% of the high entropy alloy (¶ 22). These principal elements include Al, Cu, Fe, Ni, Cr and Mn (¶ 22). Hu also teaches the high entropy alloy may contain one or more minor elements (corresponding to the claimed principal minor elements) (¶ 24). Thus, an alloy containing six principal elements is suggested by the disclosure of Hu. The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 17, Hu teaches the high entropy alloy may contain Mn 5-35 at%, Fe 5-35 at%, Cr 5-35 at%, Ni 5-35 at%, Al <5 at% and Cu 5-35 at% (¶ 22). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 21-23, Hu teaches the high entropy alloy comprises a single phase FCC crystal structure (¶ 21).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach the claimed composition in a multi-material component wherein the claimed composition joins a member of steel, aluminum, alloy thereof, or combination thereof to an aluminum or aluminum alloy member. While such a composition is suggested, the claimed composition achieves unexpected results with respect to formation of a fusion nugget penetrating all three members of the multi-material component, where the fusion nugget achieves homogeneous mixing and has only fine cracks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong et al. (CN 108161277) discloses a welded aluminum-steel component, wherein the welding material is a high entropy powder comprising Fe, Al, Co, Cr, Ni and Cu. However, Dong neither teaches nor suggests a weld nugget featuring homogeneous mixing with only fine cracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784